 


110 HR 109 IH: Disabled Veteran Small Business Eligibility Expansion Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 109 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mrs. Jo Ann Davis of Virginia introduced the following bill; which was referred to the Committee on Small Business 
 
A BILL 
To amend the Small Business Act to make service-disabled veterans eligible under the 8(a) business development program. 
 
 
1.Short titleThis Act may be cited as the Disabled Veteran Small Business Eligibility Expansion Act of 2007. 
2.Eligibility of service-disabled veterans under 8(a) programSection 8(a) of the Small Business Act (15 U.S.C. 637(a)) is amended— 
(1)in paragraph (1)(C) by inserting after small business concern owned and controlled by socially and economically disadvantaged individuals the following: , or a small business concern owned and controlled by service-disabled veterans,; and 
(2)in paragraph (4)— 
(A)by redesignating subparagraph (C) as subparagraph (D); and 
(B)by inserting after subparagraph (B) the following new subparagraph: 
 
(C)For purposes of this section— 
(i)the term socially and economically disadvantaged small business concern includes a small business concern owned and controlled by service-disabled veterans; and 
(ii)the term disadvantaged owner includes an owner who is a service-disabled veteran, in the case of a small business concern owned and controlled by service-disabled veterans. . 
 
